247 F.2d 88
109 U.S.App.D.C. 97
Charles STEVENSON et al., Appellants,v.Richard REED, et al., and First Baptist Church of MarshallHeights, a corporation, Appellees.
No. 13709.
United States Court of Appeals District of Columbia Circuit.
Submitted June 6, 1957.Decided June 20, 1957.

Mr. Everett L. Edmond, Washington, D.C., submitted on the brief for appellants.
Mr. James Washington, Jr., Washington, D.C., also entered an appearance for appellants.
Mr. George A. Parker, Washington, D.C., with whom Messrs. Barrington D. Parker and Horace O. Pollard, Washington, D.C., were on the brief, submitted on the brief for appellees.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from an order entered December 6, 1956, vacating a default judgment entered November 2, 1954.  We find no error or abuse of discretion.


2
Affirmed.